Decedent was the janitor or superintendent of an apartment house. The sewer became clogged and the basement began to fill with water. When it was two or three feet deep decedent began to bail it out. During this active and additional work he became ill. Three days later he died from coronary sclerosis which a physician testified was caused by physical exertion in connection with bailing the water from the basement. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.